 



Exhibit 10.40
OWNERSHIP INTERESTS PLEDGE AND SECURITY AGREEMENT
1. Grant of Security Interest. Hines REIT Properties, L.P., a Delaware limited
partnership, having an address at c/o Hines Interests Limited Partnership, 2800
Post Oak Blvd., Suite 5000, Houston, Texas 77056 (“Pledgor”) does hereby pledge,
assign, transfer and deliver to KeyBank National Association, a national banking
association, having an address at 127 Public Square, Cleveland, Ohio 44114, in
its capacity as administrative agent (together with any successor administrative
agent appointed pursuant to Section 11 of the Term Loan Agreement (as
hereinafter defined), “Administrative Agent”), for itself and such other
financial institutions (collectively, “Lenders”) as may become parties to (in
accordance with the terms of) that certain Term Loan Agreement (hereinafter the
“Term Loan Agreement”) dated as of even date herewith, by and among Pledgor, as
borrower, Administrative Agent and Lenders, and does hereby grant to
Administrative Agent on behalf of Lenders a continuing security interest in the
Collateral (as hereinafter defined) to secure the payment and performance in
full of the Obligations (as hereinafter defined).
2. Term Loan Agreement and Defined Terms. This agreement (“Pledge and Security
Agreement” or “Agreement”) is delivered pursuant to the terms of the Term Loan
Agreement. Capitalized terms used herein which are not otherwise specifically
defined herein shall have the same meaning herein as in the Term Loan Agreement.
3. Collateral. The term “Collateral” shall mean and include the following
property, wherever located:

  (a)   all of Pledgor’s right, title and interest in each Portfolio Investment
(all Portfolio Investments included in the Collateral pursuant to this clause
(a) or clause (b) below of this Section 3 are referred to herein as “Pledged
Interests”) (as of the Closing Date the Pledged Interests consist solely of the
Portfolio Investments listed on Exhibit A);     (b)   all Portfolio Investments
acquired by Pledgor after the Closing Date; provided, however, that, if the
terms of any third party financing proposed to be obtained in connection with
the acquisition of any Portfolio Asset relating to any such Portfolio Investment
would prohibit Pledgor from pledging in favor of Administrative Agent on behalf
of Lenders one hundred percent (100%) of such Portfolio Investment, then only
that portion of such Pledged Interest that is permitted to be pledged under the
terms of such financing (and, in each case, to the greatest extent so permitted)
shall be included in the Collateral; provided further, however, that in no event
shall less than forty nine percent (49%) of such Portfolio Investment be
included in the Collateral without the consent of Administrative Agent on behalf
of Lenders, such consent not to be unreasonably withheld or delayed;     (c)  
all certificates or other instruments, if any, representing a Pledged Interest;

-1-



--------------------------------------------------------------------------------



 



  (d)   all Pledgor’s income, cash flow, rights of distribution, dividends,
interest, proceeds, accounts, fees, profits, or other rights to payment which in
any way relate to or arise out of the Pledged Interests;     (e)   all rights of
access arising from the Pledged Interests to books, records, information and
electronically stored data relating to any of the foregoing; and     (f)   the
Borrower Escrow Account, including all funds deposited therein pursuant to
Section 3.3 of the Term Loan Agreement and any income earned on such funds.

4. Obligations. The term “Obligations” shall mean all obligations of Pledgor to
Administrative Agent and Lenders, whether now existing or hereafter arising,
direct or indirect, absolute or contingent, under any one or more of: (i) this
Agreement; (ii) the Term Loan Agreement, the Note(s), or any other Credit
Document; and (iii) each of the same as hereafter modified, amended, extended or
replaced in accordance with the terms thereof.
5. Warranties and Representations. Pledgor warrants and represents to, and
agrees with, Administrative Agent on behalf of Lenders that:

  5.1   Pledgor is the owner of the Collateral free and clear of all pledges,
liens, security interests and other encumbrances of every nature whatsoever,
except for (i) any liens or encumbrances in effect as of the date hereof which
have been disclosed to Administrative Agent; or (ii) any such liens or
encumbrances in favor of Administrative Agent on behalf of Lenders;     5.2  
Pledgor has the full right, power and authority to pledge the Collateral and to
grant the security interest in the Collateral as herein provided;     5.3  
There are no restrictions on, or consents required with respect to, the transfer
of the Collateral to Administrative Agent on behalf of Lenders hereunder, or,
except as provided in the organizational documents of the Portfolio Investment
Entities, with respect to any subsequent transfer thereof or realization
thereupon by Administrative Agent on behalf of Lenders;     5.4   Each Pledged
Interest listed on Exhibit A is as described and set forth on Exhibit A attached
hereto and made a part hereof;     5.5   True and complete copies of the
organizational documents of each of the Portfolio Investment Entities listed on
Exhibit A have been delivered by Pledgor to Administrative Agent on behalf of
Lenders, and, as of the date hereof, the same have not been further amended or
modified in any respect whatsoever;     5.6   All of the warranties and
representations made by or in respect of Pledgor under the Term Loan Agreement
are true and accurate;

-2-



--------------------------------------------------------------------------------



 



  5.7   The execution, delivery and performance of this Agreement by Pledgor
does not and shall not result in the violation of any mortgage, indenture,
material contract, instrument, agreement, judgment, decree, order, statute, rule
or regulation to which Pledgor is subject, or by which it or any of its property
is bound;     5.8   This Agreement constitutes a legal, valid and binding
obligation of Pledgor in accordance with the terms hereof and has been duly
authorized, executed and delivered by Pledgor.

6.   Pledgor’s Agreements. Pledgor agrees so long as the Obligations remain
outstanding that:

  6.1   Pledgor shall execute all such instruments, documents and papers, and
will do all such acts as Administrative Agent may reasonably request from time
to time to carry into effect the provisions and intent of this Agreement
including, without limitation, the execution of stop-transfer orders, stock
powers, notifications to obligors on the Collateral, the providing of
notification in connection with book-entry securities or general intangibles,
and the providing of instructions to the issuers of uncertificated securities,
and will do all such other acts as Administrative Agent on behalf of Lenders may
reasonably request with respect to the perfection and protection of the pledge
and security interests granted herein and the assignments effected hereby;    
6.2   Except for any liens or encumbrances in effect as of the date hereof that
have been disclosed to Administrative Agent or liens or encumbrances permitted
by the Term Loan Agreement, Pledgor shall keep the Collateral free and clear of
all liens, encumbrances, attachments, security interest pledges and charges;    
6.3   Except as permitted by the Term Loan Agreement, Pledgor shall not transfer
the Collateral or any direct or indirect interest therein to any other Person;  
  6.4   Except as provided below, Pledgor shall deliver to Administrative Agent
on behalf of Lenders, if and when received by Pledgor, any item representing or
constituting any of the Collateral including, without limitation, all cash
dividends and distributions. If under any circumstance whatsoever any such
proceeds should be paid to or come into the hands of Pledgor, Pledgor shall hold
the same in trust for immediate delivery to Administrative Agent on behalf of
Lenders to be held as additional Collateral. Notwithstanding the foregoing, so
long as Pledgor, as borrower under the Term Loan Agreement, is not required to
deposit funds into the Borrower Escrow Account on the date a cash dividend or
distribution with respect to the Collateral is received by Pledgor, Pledgor may
retain or dispose of such cash dividend or distribution, but may not retain, and
shall deliver to Administrative Agent on behalf of Lenders, as set forth above,
all certificates of ownership whether now existing or hereafter received as a
result of any dividends, splits or other transactions in or affecting the
Collateral. Administrative Agent on behalf of Lenders shall apply all such
dividends and distributions so delivered to or as may

-3-



--------------------------------------------------------------------------------



 



      be received by Administrative Agent on behalf of Lenders in accordance
with Section 3.3 of the Term Loan Agreement;     6.5   Except as permitted by
the Term Loan Agreement or this Agreement, Pledgor shall not exercise any right
with respect to the Collateral which would materially dilute or materially
adversely affect Administrative Agent’s or Lenders’ security interest in the
Collateral;     6.6   Except as permitted by the Term Loan Agreement, Pledgor
shall not, without the prior written consent of Administrative Agent on behalf
of Lenders in each instance, which consent shall not be unreasonably withheld or
delayed, vote the Collateral in favor of or consent to any resolution or action
which does or might:

  (i)   impose any additional restrictions upon the sale, transfer or
disposition of the Collateral other than restrictions, if any, the application
of which is waived to the full satisfaction of Administrative Agent on behalf of
Lenders as to the Collateral; or     (ii)   result in the issuance of any
additional interest in any of the Portfolio Investment Entities, or of any class
of security, which issuance could reasonably be expected to materially adversely
affect the value of the Collateral; or     (iii)   vest additional powers,
privileges, preferences or priorities in any other class of interest in any of
the Portfolio Investment Entities to the material detriment of the value of or
rights accruing to the Collateral; or     (iv)   permit any of the Portfolio
Investment Entities to sell, transfer, assign, pledge, mortgage, or otherwise
encumber any property, assets or investments owned by such Portfolio Investment
Entity, or to incur any new Indebtedness;

  6.7   Except as permitted by the Term Loan Agreement, Pledgor shall not enter
into or consent to any amendment or modification of or with respect to the
governing documents of any of the Portfolio Investment Entities which could
reasonably be expected to materially adversely affect the value of the
Collateral without the prior written consent of Administrative Agent on behalf
of Lenders in each instance, which consent shall not be unreasonably withheld or
delayed;     6.8   Insofar as the same may be material or significant to
Administrative Agent’s or Lenders’ interests, Pledgor shall perform in all
material respects all of its obligations as a partner, member or shareholder of
each Portfolio Investment Entity and shall enforce, to the extent provided for
it in the governing documents of such Portfolio Investment Entity all of the
obligations of the other shareholders, partners or members of such Portfolio
Investment Entity;

-4-



--------------------------------------------------------------------------------



 



  6.9   Pledgor shall not itself or on behalf of any Portfolio Investment Entity
take any action which would cause or result in a violation of any provisions of
the Credit Documents; and     6.10   Pledgor shall take all such actions as may
be necessary or desirable in order to insure that all of the Obligations of the
Pledgor under the Credit Documents are punctually and faithfully paid and
performed in the manner provided for therein.

7.   Events of Default.

  7.1   Upon the occurrence and during the continuance of any Event of Default,
Administrative Agent on behalf of Lenders may exercise any one or more of the
rights and remedies as hereinafter set forth or as set forth and provided for in
each of the other Credit Documents.     7.2   Prior to the occurrence of an
Event of Default, and after the cure of such Event of Default (if cured prior to
an acceleration of the Loan Maturity by Administrative Agent) and the
reimbursement by Pledgor of all expenses incurred by Administrative Agent and
Lenders resulting from such Event of Default, Pledgor shall be entitled to
exercise any and all rights to receive cash dividends and distributions,
consent, vote, approve, elect, determine, consult, propose, agree, and all other
rights or prerogatives, if any, pertaining to the Collateral or any part
thereof, to the extent permitted under the terms of the Term Loan Agreement and
other Credit Documents.

8.   After Event of Default

  8.1   Upon the occurrence and during the continuance of any Event of Default,
and at any time thereafter (unless (x) Administrative Agent on behalf of Lenders
has waived such Event of Default by written instrument signed by a duly
authorized officer of Administrative Agent or (y) such Event of Default has been
cured as set forth in Section 7.2 hereof), Administrative Agent on behalf of
Lenders shall have all of the rights and remedies of a secured party upon
default under the Uniform Commercial Code as adopted in the Commonwealth of
Massachusetts, in addition to which Administrative Agent on behalf of Lenders
may sell or otherwise dispose of the Collateral or any portion thereof and/or
enforce and collect the Collateral or any portion thereof (including, without
limitation, the liquidation of debt instruments or securities and the exercise
of conversion rights with respect to convertible securities, whether or not such
instruments or securities have matured, and whether or not any penalties or
other charges are imposed on account of such action) for application towards
(but not necessarily in complete satisfaction of) the Obligations. The proceeds
of any such collection or of any such sale or other disposition of the
Collateral, or any portion thereof shall be applied as provided in Section 3.3
of the Term Loan Agreement. Pledgor shall remain liable to

-5-



--------------------------------------------------------------------------------



 



      Administrative Agent and Lenders for any deficiency remaining following
such application. Any surplus remaining after payment in full of all Obligations
shall be paid over to Pledgor or to whomsoever may be lawfully entitled to
receive such surplus.     8.2   Unless the Collateral is perishable, threatens
to decline speedily in value, or is of a type customarily sold on a recognized
market (in which event Administrative Agent shall give Pledgor such notice as
may be practicable under the circumstances), Administrative Agent shall give
Pledgor at least the greater of the minimum notice required by law or ten
(10) days’ prior written notice of the date, time and place of any public sale
thereof, or of the time after which any private sale or any other intended
disposition is to be made.     8.3   Pledgor acknowledges that any exercise by
Administrative Agent on behalf of Lenders of Lender’s rights upon an Event of
Default will be subject to compliance by Administrative Agent on behalf of
Lenders with the applicable statutes, regulations, ordinances, directives and
orders of any federal, state, municipal or other governmental authority
including, without limitation, any of the foregoing which may restrict the sale
or disposition of securities. Administrative Agent in its sole discretion at any
such sale or in connection with any such disposition may restrict the
prospective bidders or purchasers as to their number, nature of business,
investment intention, or otherwise, including, without limitation, a requirement
that the Persons making such purchases represent and agree to the satisfaction
of Administrative Agent that they are purchasing the Collateral, or some portion
thereof, for their own account, for investment and not with a view towards the
distribution or a sale thereof, or that they otherwise fall within some lawful
exemption from registration under applicable laws.

9. Actions By Administrative Agent. Pledgor hereby appoints Administrative
Agent, or any agent designated by Administrative Agent, as the attorney-in-fact
of Pledgor after an Event of Default has occurred and is continuing to:
(a) endorse in favor of Administrative Agent on behalf of Lenders any of the
Collateral; (b) cause the transfer of any of the Collateral in such name as
Administrative Agent may from time to time determine; (c) renew, extend or roll
over any Collateral; (d) make, demand and initiate actions to enforce any of the
Collateral or rights therein; and (e) file financing statements, continuation
statements, and amendments thereto describing the Collateral without the
signature of Pledgor. Administrative Agent on behalf of Lenders may take such
action with respect to the Collateral as Administrative Agent may reasonably
determine to be necessary to protect and preserve its interest in the
Collateral. Administrative Agent shall also have and may exercise at any time
after an Event of Default has occurred and is continuing all rights, remedies,
powers, privileges and discretions of Pledgor with respect to and under the
Collateral; provided that in no event shall Administrative Agent have the right
to make capital calls on Pledgor or any other shareholder, member or partner of
a Portfolio Investment Entity. The within designation and grant of power of
attorney is coupled with an interest and is irrevocable until this Pledge and
Security Agreement is terminated by a written instrument executed by a duly
authorized officer of Administrative Agent on behalf of

-6-



--------------------------------------------------------------------------------



 



Lenders or until all Obligations have been paid or fulfilled and the obligation
of Lenders to make Loans under the Term Loan Agreement has terminated. The power
of attorney under this Section 9 shall not be affected by subsequent disability
or incapacity of Pledgor. Neither Administrative Agent nor any Lender shall be
liable for any act or omission to act pursuant to this Section 9, except for any
act or omission to act which constitutes gross negligence or willful misconduct.
Administrative Agent on behalf of Lenders shall execute partial releases of this
Agreement under the terms of the Term Loan Agreement.
10. Rights and Remedies. The rights, remedies, powers, privileges and
discretions of Administrative Agent on behalf of Lenders hereunder (hereinafter,
the “Rights and Remedies”) shall be cumulative and not exclusive of any rights,
remedies, powers, privileges or discretions which it may otherwise have. No
delay or omission by Administrative Agent or any Lender in exercising or
enforcing any of the Rights and Remedies shall operate as, or constitute, a
waiver thereof. No waiver by Administrative Agent or any Lender of any Default
or any Event of Default or of any default under any other Credit Document shall
operate as a waiver of any other Default or Event of Default or of any other
default under any Credit Document. No exercise of any Rights and Remedies shall
preclude any other exercise of the Rights and Remedies. No waiver by
Administrative Agent or any Lender of any of the Rights and Remedies on any one
occasion shall be deemed a waiver on any subsequent occasion nor shall it be
deemed a continuing waiver. All Rights and Remedies and all of Administrative
Agent’s and Lenders’ rights, remedies, powers, privileges and discretions under
any other agreement or transaction in respect of the Collateral are cumulative
and not alternative or exclusive and may be exercised by Administrative Agent or
any Lender at such time or times in such order of preference as Administrative
Agent or such Lender in its sole and absolute discretion may determine.
11. Pledgor’s Consent and Waiver. Pledgor hereby agrees that Administrative
Agent on behalf of Lenders may enforce its rights as against Pledgor or the
Collateral, or as against any other party liable for the Obligations, or as
against any other collateral given for any of the Obligations, in any order or
in such combination as Administrative Agent on behalf of Lenders may in its sole
discretion determine, and Pledgor hereby expressly waives all suretyship
defenses and defenses in the nature thereof, agrees to the release or
substitution of any Collateral hereunder or otherwise, and consents to each and
all of the terms, provisions and conditions of the other Credit Documents.
Following the occurrence of any Event of Default, Pledgor further: (a) waives
presentment, demand, notice and protest with respect to the Obligations and the
Collateral; (b) waives any delay on the part of Administrative Agent or any
Lender; (c) assents to any indulgence or waiver which Administrative Agent or
any Lender may grant or give any other Person liable or obliged to
Administrative Agent or Lenders for or on account of the Obligations;
(d) authorizes Administrative Agent on behalf of Lenders to alter, amend,
cancel, waive or modify any term or condition of the obligations of any other
Person liable or obligated to Administrative Agent or Lenders for or on account
of the Obligations without notice to or further consent from Pledgor; (e) agrees
that no release of any property securing the Obligations shall affect the rights
of Administrative Agent or any Lender with respect to the Collateral hereunder
which is not so released; and (f) to the fullest extent that is permitted by
applicable law, waives the right to notice and/or hearing, it might otherwise be
entitled thereto, prior to Administrative Agent’s exercising the Rights and
Remedies on behalf of Lenders upon an Event of Default.

-7-



--------------------------------------------------------------------------------



 



12. Administrative Agent May Assign. Pledgor agrees that upon any sale or
transfer by Administrative Agent or any Lender of the Credit Documents and the
indebtedness evidenced thereby that is permitted under the Term Loan Agreement,
Administrative Agent or such Lender may deliver the Collateral disposed of as
part of such a sale or transfer to the purchaser or transferee, who shall
thereupon become vested with all powers and rights given to Administrative Agent
or such Lender in respect thereto, and Administrative Agent or such Lender shall
be thereafter forever relieved and fully discharged from any liability or
responsibility in connection therewith.
13. Limits on Administrative Agent’s and Lenders’ Duties. Neither Administrative
Agent nor any Lender shall have any duty as to the collection or protection of
the Collateral, or any portion thereof, or any income or distribution thereon,
beyond the safe custody of such Collateral as may come into the actual
possession of Administrative Agent or such Lender and the accounting for monies
actually received by Administrative Agent or such Lender hereunder, and neither
Administrative Agent nor any Lender shall have any duty as to the preservation
of rights against prior parties or any other rights pertaining thereto.
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession of such Collateral
is accorded treatment equal to that which is accords its own property. Nothing
in this Agreement shall be construed as an undertaking by the Administrative
Agent or any Lender of any of the liabilities or obligations of Pledgor as
Pledgor or any other shareholder, member or partner of a Portfolio Investment
Entity, including but not limited to, the obligation to make contributions to
capital or the obligation to make any other payment to, for or on behalf of the
Pledgor. The Administrative Agent’s rights and obligations in respect of the
Pledged Interests are those only of a secured party under Massachusetts law.
14. Release; Termination. (a) Within three (3) Business Days after receipt of a
written request from Pledgor to release any item of the Collateral that is
subject of a proposed Permitted Portfolio Disposition, Administrative Agent on
behalf of Lenders will execute and deliver to Pledgor such instruments as are
reasonably required to evidence the release of such item of the Collateral from
the security interest granted hereby (which release may be concurrent with and
conditional on the consummation of such Permitted Portfolio Disposition);
provided that at the time of such request and such release no Event of Default
shall have occurred and be continuing.
     (b) Upon the indefeasible payment in full of all Obligations and the
termination or expiration of the obligation of Lenders to make Loans under the
Term Loan Agreement, the security interest granted hereby shall terminate and
all rights to the Collateral shall revert to Pledgor. Upon any such payment and
termination or expiration, the Administrative gent will, at Pledgor’s sole
expense, deliver to Pledgor all certificates and instruments evidencing the
Collateral held by Administrative Agent hereunder, and execute and deliver to
Pledgor such documents as Pledgor shall reasonably request to evidence such
termination.

15.   Miscellaneous.

-8-



--------------------------------------------------------------------------------



 



  15.1   Administrative Agent’s and Lenders’ Rights and Remedies may be
exercised without resort to or regard to any other source of satisfaction of the
Obligations.     15.2   All of the agreements, obligations, undertakings,
representations and warranties herein made by Pledgor shall inure to the benefit
of Administrative Agent and Lenders and their respective successors and assigns
and shall bind Pledgor and its successors and assigns.     15.3   This Agreement
and all other instruments executed in connection herewith constitute the entire
agreement between Pledgor and Administrative Agent on behalf of Lenders
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of such
parties pertaining to the subject matter hereof.     15.4   No modification,
amendment or waiver of any provisions of this Agreement shall be effective
unless executed in writing by the party to be charged with such modification,
amendment and waiver and, if such party be Administrative Agent on behalf of
Lenders, then by a duly authorized officer thereof.     15.5   This Agreement
and all other documents in Administrative Agent’s possession which relate to the
Obligations may be reproduced by Administrative Agent by any photographic,
photostatic microfilm, microcard, miniature photographic, xerographic or similar
process and, with the exception of instruments constituting the Collateral,
Administrative Agent may destroy the original from which any document was so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business) and any enlargement, facsimile or further
reproduction shall be likewise admissible in evidence.     15.6   Captions in
this Agreement are intended solely for convenience and shall not be deemed to
affect the meaning or construction of any provision hereof.     15.7   Each
provision hereof shall be enforceable to the fullest extent permitted by
applicable law. The invalidity and unenforceability of any provision(s) hereof
shall not impair or affect any other provision(s) hereof which are valid and
enforceable.     15.8   This Agreement may be executed in several counterparts,
each of which when executed and delivered is an original, but all of which
together shall constitute one instrument. In making proof of this Agreement, it
shall not be necessary to produce or account for more than one such counterpart
which is executed by the party against whom enforcement of such agreement is
sought.     15.9   Any demand, notice or request by either party to the other
shall be given in the manner provided therefor in the Term Loan Agreement.

-9-



--------------------------------------------------------------------------------



 



  15.10   In the event of any conflict between the provisions of this Agreement
and the Term Loan Agreement, the Term Loan Agreement shall govern.     15.11  
This Agreement shall in all respects be governed, construed, applied and
enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to principles of conflicts of law.

16. WAIVER OF JURY TRIAL. PLEDGOR AND ADMINISTRATIVE AGENT ON BEHALF OF LENDERS
MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS CONTEMPLATED TO BE
EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND LENDERS TO ACCEPT
THIS AGREEMENT AND MAKE THE FACILITY.
[Signature pages attached]

-10-



--------------------------------------------------------------------------------



 



     This Pledge and Security Agreement has been executed and delivered as an
instrument under seal as of the 28th day of June, 2005.

                      PLEDGOR:    
 
                    HINES REIT PROPERTIES, L.P., a Delaware limited partnership
   
 
                    By:   HINES REAL ESTATE INVESTMENT             TRUST, INC.,
a Maryland corporation, its General Partner    
 
               
 
      By:   /s/ Frank Apollo    
 
                        Name: Frank Apollo             Its Chief Accounting
Officer             Hereunto duly authorized    

-11-



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT AND LENDER:  
 
                KEYBANK NATIONAL ASSOCIATION
as Administrative Agent and as a Lender
 
           
 
  By:   /s/ John J. Murphy    
 
           
 
      Name: John J. Murphy    
 
      Title: Vice President    

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A

                  Interest Pledged to     Pledgor Interest in   Administrative
Agent on     Portfolio Investment   Behalf of Lenders Portfolio Investment
Entity   Entity   (Pledged Interest)
Hines-Sumisei U.S. Core Office Fund, L.P., a Delaware limited partnership
  22.0921%* of partnership interests   100% of Pledgor Interest
 
       
Hines REIT 1900/2000
Alameda de Las Pulgas LLC,
a Delaware limited
liability company
  100% of membership interests   100% of Pledgor Interest

 

*   Pledgor currently holds 90,186.529 units of partnership interest in
Hines-Sumisei U.S. Core Office Fund, L.P., representing approximately 22.0921%
of the interests in such Portfolio Investment Entity. Pledgor’s interest is a
non-managing general partner interest which would convert to a limited partner
interest upon transfer to any Person other than Pledgor. Such units and
percentage interest may be modified from time to time by written notice from
Pledgor to Administrative Agent.

-13-